 1 MICHAEL W. MALTER. #96533
   ROBERT G. HARRIS, #124678
 2 JULIE H. ROME-BANKS, #142364
   Binder & Malter, LLP
 3 2775 Park Avenue
   Santa Clara, CA 95050
 4 T: (408) 295-1700
   F: (408) 295-1531
 5 Email: Michael@bindermalter.com
   Email: Rob@bindermalter.com
 6 Email: Julie@bindermalter.com

 7
     Proposed Attorneys for Debtor
 8

 9                             UNITED STATES BANKRUPTCY COURT
10                      NORTHERN DISTRICT OF CALIFORNIA, DIVISION 5
11

12 In re                                               Case No. 21-50660-SLJ
13 GAIA INTERACTIVE, INC.,                             Chapter 11
14
                                   Debtor.
15

16      DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND
                         FINAL ORDERS APPROVING USE
17                           OF CASH COLLATERAL
18
            I, James Cao, hereby declare:
19
            1.      I am the President and CEO of Gaia Interactive, Inc., the Debtor and
20
     Debtor-in-Possession (“Debtor” or “Gaia”) in the above referenced case.
21

22          2.      I have personal knowledge of the matters contained herein, except as to

23 those matters alleged upon information and belief and as to those matters I believe them

24 to be true. If called upon as a witness, I could and would testify as follows.

25
            3.      In my capacity as the President of Gaia, I have access to, and I am familiar
26
     with, the books and records kept by Gaia. These books and records have been
27
     generated, recorded and compiled in the ordinary course of business of Gaia. Further,
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page1
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 1 of
                                             11
 1 these documents were prepared at the time, or near the time, that the information was

 2 received or the events and transactions actually took place. It is the standard operating

 3
     procedure of Gaia to preserve these documents in a place of safekeeping on its business
 4
     premises. I have personal access to these books and records and their continued
 5
     safekeeping is maintained under my direction and supervision.
 6
            4.      I make this Declaration in support of the Motion by Gaia to interim and final
 7

 8 orders permitting the use of cash collateral during this chapter 11 case pending

 9 confirmation of a plan of reorganization (the “Cash Collateral Motion” or the “Motion”).

10          5.      The Debtor filed a voluntary chapter 11 case on May 12, 2021 including an
11
     election to proceed under Subchapter V as a small business reorganization case. The
12
     Debtor is organized in the State of Delaware.
13
            6.      Gaia is an online social environment that allows for social networking,
14

15 gaming and provides its subscribers with a virtual world with everything from artistically

16 drawn digital characters to games, to art contests, to poetry forums and a digital

17 marketplace. Users can play in games, chat, create their own digital characters and

18 participate with millions of other users around the world. Although membership is free,

19
     many subscribers purchase higher level memberships in Gaia, as well as thousands of
20
     digital items to use in the virtual world created by Gaia. Gaia’s financial difficulties began
21
     in 2020 as a result of the COVID-19 pandemic. Many of Gaia’s subscribers are also
22

23 comic artists whose income suffered greatly because of the shutdown of all comic

24 conventions and shows around the world. With subscribers spending less on Gaia’s

25 services, Gaia found itself unable to pay many of its largest creditors. Gaia also was

26
     unable to develop new content in 2020 after all computer browsers stopped supporting
27
     Adobe Flash Player content and Gaia lacked sufficient funding to invest in the
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page2
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 2 of
                                             11
 1 development of new games. Gaia was sued by senior secured creditor Cathay Bank

 2 which also obtained writs of attachment against Gaia’s officers and directors James Cao

 3
     and Derek Liu who personally guaranteed the debt of Cathay Bank. Unable to reach an
 4
     agreement to restructure that debt, Gaia along with its officers and directors James Cao
 5
     and Derek Liu are all filing for protection under chapter 11. After excluding the debts
 6
     owed to Novel Animation, the 100% shareholder of Gaia, and other insiders, Gaia’s total
 7

 8 secured and unsecured debts are within the statutory cap to qualify for relief under

 9 Subchapter V, the Small Business Reorganization Act of Chapter 11.

10          7.      Prior to filing bankruptcy, in the ordinary course of business, the Debtor
11
     utilized revenues from its business operations and the proceeds of pre-petition loans to
12
     as the source of working capital for its business operations. Pursuant to the Motion, the
13
     Debtor seeks authority to use the cash collateral of its senior secured creditor, Cathay
14

15 Bank, to continue funding such operations pursuant to a budget (the “Budget”). The

16 proposed Budget is attached hereto as Exhibit “A” and is incorporated herein by

17 reference.

18          8.      The Debtor has been in default under the terms of its loan from Cathay
19
     Bank for several months and Cathay Bank commenced aggressive collection actions
20
     against the Debtor and the Debtor’s two officers, myself and Derek Liu, each of whom
21
     personally guaranteed the loan of Cathay Bank on the Debtor’s behalf, including
22

23 obtaining and recording writs of attachment and garnishment of at least one bank

24 account of Mr. Liu for purposes of creating a lien of attachment. Cathay Bank asserts a

25 perfected security interest in substantially all of the Debtor’s assets, including its general

26
     intangibles, inventory and equipment. As set forth in the Budget, the Debtor anticipates
27
     that it will receive cash during this Chapter 11 case from its online subscribers through
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page3
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 3 of
                                             11
 1 sales of subscriptions, memberships and other online sales including inventory sales (the

 2 “Cash Collateral”) and by this Motion seeks authority to use Cash Collateral to fund

 3
     operations and thereby maintain the going concern value of its business and reorganize.
 4
            9.      While the Debtor anticipates negotiations with Cathay Bank, as of the date
 5
     of the filing of this Motion no stipulation has been reached and Cathay Bank has not
 6
     consented to the use of its Cash Collateral. The Debtor therefore requests entry of an
 7

 8 order or orders (a) approving the use of approximately $99,300 of Cash Collateral for

 9 normal operating expenses for the next 3 weeks pending a final hearing on this Motion,

10 (b) approving the payment of weekly adequate protection to Cathay Bank of $3,750.00,

11
     (c) granting a replacement lien as described in greater detail below to Cathay Bank on
12
     account of the use of Cash Collateral to prevent a diminution of pre-petition collateral that
13
     secures the obligations owed to Cathay Bank, (d) scheduling a final hearing on this
14

15 Motion and (e) at that final hearing approve the use of Cash Collateral through the

16 confirmation of a chapter 11 plan of reorganization in this case, or to such other date that

17 the Debtor and Cathay Bank may agree.

18          10.     Although the Debtor has other secured creditors with blanket liens, those
19
     parties are junior in priority to Cathay Bank. Due to the liquidation value of the Debtor’s
20
     assets, secured creditor Gary Schofield is wholly unsecured. In addition as described in
21
     greater detail, three additional junior secured creditors (Credibility Capital, Inc., BlueVine
22

23 Capital, Inc. and the U.S. Small Business Administration) failed to properly perfect their

24 security interest in the Debtor’s assets as a result of filing their UCC-1 Financing

25 Statements in the wrong state.

26
            11.     In addition, due to the amount of secured pre-petition debts, the Debtor is
27
     not able to obtain unsecured credit allowable under Section 503)(b)(1) as an expense of
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page4
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 4 of
                                             11
 1 administration to provide post-petition financing for the Debtor’s operations. Pre-petition

 2 the Debtor had obtained high interest unsecured loans through its officers, including a

 3
     loan from LoanMe. However the Debtor’s officers are no longer able to provide such
 4
     unsecured credit and are also filing personal chapter 11 petitions concurrently with the
 5
     Debtor.
 6
            12.     A true and correct copy of the Cathay Bank promissory note, security
 7

 8 agreement and UCC-1 Financing Statement are attached hereto as Exhibits “B” through

 9 “D” respectively and are incorporated herein by reference.

10          13.     The Debtor requests interim approval for use of Cash Collateral in the
11
     amounts of and for the purposes described under the line items and time periods set forth
12
     in the Budget to the extent necessary to prevent immediate and irreparable harm to the
13
     Estate, pending a final hearing on this Motion. Thereafter, the Debtor proposes to
14

15 continue to use Cash Collateral as described in the Budget. In both situations, the Debtor

16 requests authority to (a) exceed and pay any expense line item by 20% provided that it

17 does not exceed the aggregate budgeted expenditures for any period by more than 10%,

18 and (b) carry over unused funds budgeted in any period for use in future periods.

19
            14.     Due to the lack of an equity cushion to protect Cathay Bank, the Debtor
20
     proposes to pay a weekly adequate protection payment to Cathay Bank as well as
21
     granting Cathay Bank a replacement lien (the “Replacement Lien”) as security for any
22

23 decrease in the value of the property securing Cathay Bank’s prepetition claim resulting

24 from the use of Cash Collateral by the Debtor, the Debtor be allowed to grant to the

25 Cathay Bank a Replacement Lien on all property of the Debtor acquired after the

26
     commencement of this case of the same types and description as the collateral securing
27
     Cathay Bank’s prepetition lien, if any, but excluding claims for relief arising under the
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page5
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 5 of
                                             11
 1 Bankruptcy Code (including claims arising under §§ 506(c), 544, 545, 547, 548, and 549

 2 thereof).

 3
            15.     Such Replacement Lien shall have the same priority, validity and extent as
 4
     Cathay Bank’s prepetition lien, but shall be subordinate to the (i) compensation and
 5
     expense reimbursement (other than for professional fees and expenses) allowed to a
 6
     Trustee in any successor Chapter 7 case; (ii) fees payable to the U.S. Trustee pursuant
 7

 8 to 28 U.S.C. § 1930(a)(6); and (iii) the fees of the Debtor’s professionals in this case.

 9          16.     Gaia’s debt structure is as follows. Cathay Bank is the secured creditor
10 with a first priority perfected blanket security interest in the Debtor’s assets. The following

11
     chart set forth the respective lien interests of Cathay Bank and the other secured
12
     creditors of the Debtor as of the petition date:
13
       Lien       Creditor          Amount Owed         Security Interest
14     Priority
15     1.         Cathay Bank       $1,720,000.001      Blanket lien perfected in Delaware 1-17-
                                                        2018.
16     2.         Gary              $1,744,622.62       Blanket lien perfected in Delaware 6-27-
                  Schofield as                          2018.
17                Agent of
                  former
18
                  shareholders
19                of Debtor
       3.         Credibility       $27,578.66          Blanket lien perfected in California 10-24-
20                Capital           $25,485.93          19 following last loan increase. Due to
                                    $75,154.95          perfecting in wrong state, Debtor has listed
21                                                      the claims of this creditor as disputed.
22     4.         BlueVine          $67,146.00          Blanket lien perfected in California 1-22-
                  Capital Inc.                          2020 by agent First Corporate Solutions.
23
            1
24          The current loan balance owed to Cathay Bank per an online statement I
   obtained on May 12, 2021 is $1,320,977.61. In negotiations with Cathay Bank pre-
25 petition, the Debtor was informed that the total including accrued default interest and fees
   is approximately $1,720,000. The Debtor is using that higher balance in an abundance of
26
   caution, but has not received an accounting from Cathay Bank. The contract interest rate
27 owed to Cathay Bank is 4.5% based on the Wall Street Journal prime interest rate of
   3.25% plus 1.25% per the promissory note.
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page6
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 6 of
                                             11
 1     Lien       Creditor          Amount Owed         Security Interest
       Priority
 2                (aka Celtic                           Due to perfecting in wrong state, Debtor
 3                Bank)                                 has listed the claim of this creditor as
                                                        disputed.
 4     5.         U.S. Small        $500,000.00         Blanket lien perfected in California 5-5-
                  Business                              2020. Due to perfecting in wrong state,
 5                Administration                        Debtor has listed the claim of this creditor
                  (EIDL)                                as disputed.
 6

 7
            17.     In addition, there are two creditors who were previously secured by the
 8
     Debtor’s assets. Although those loans were paid off, the creditors have failed to release
 9
     their UCC-1 Financing Statements. Those two creditors are:
10

11
       Creditor                       Date Loan Repaid or               Security Interest
12                                    Confirmation of Repayment
       American Express               Debtor has letter confirming      Blanket lien perfected in
13     National Bank                  debt was repaid dated 8-20-       Delaware 8-15-2018 was
14                                    2019.                             never released. .
       CHTD Company                   Termination statement             Blanket lien perfected in
15                                    delivered to Debtor on 4-27-      Delaware 4-19-2018.
                                      2021, but filing status not
16                                    yet updated in Delaware.
17          18.     Finally, Gaia owes unsecured debt consisting of priority tax claims of
18
     approximately $4,000 and unsecured non-priority claims of approximately $4.038 million
19
     of which $3.197 million is owed to its sole shareholder, Novel Animation, Inc. and
20
     $333,500 is owed to its officers for personal loans made to the Debtor. Approximately
21

22 $500,000 is owed on non-insider unsecured claims.

23          19.     The Debtor’s primary assets consist of its intellectual property, specifically

24 its domain names and trademarks, which collectively are valued on a liquidation basis at

25
     $45,000. The Debtor also has a small physical inventory of goods of approximately
26
     $17,700 which it sells through its websites. Gaia’s office equipment and computers have
27
     a value of approximately $20,500 but have been fully depreciated.. Much of the content
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page7
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 7 of
                                             11
 1 work for the websites has been developed by outside consultants. Gaia had cash in its

 2 bank account at Silicon Valley Bank of $34,809 on the petition date, all of which is the

 3
     cash collateral of secured creditor Cathay Bank. The only other assets of value are a
 4
     security deposit with its landlord of $6,000 and tax credits which can only be used Gaia
 5
     and have no value on liquidation.
 6
            20.     The Debtor’s revenues are derived from the subscription agreements that it
 7

 8 sells through its websites. Online customers use a third-party application such as PayPal

 9 or Braintree to facilitate the purchase of their membership, subscription or other online

10 purchases of digital items and tokens from the Debtor. Memberships and subscriptions

11
     are sold for 1 year at a time. However, the Debtor only receives the resulting income on
12
     a monthly basis from the third-party payment providers. Accordingly, although the
13
     Debtor’s income is fairly consistent and predictable, due to the declines described above
14

15 the Debtor has not generated sufficient net profit after payment of cost of goods,

16 including payroll and other critical expenses, to be able to manage its secured loan

17 payments without receiving personal loans arranged by its two officers. As a result, the

18 Debtor will need to use cash collateral to permit the orderly continuation of the operation

19
     of its business and to maintain business relationships with and pay employees, vendors,
20
     to maintain its intellectual property, and to satisfy other working capital needs.
21
            21.     With the assistance of its recently employed financial advisor, BPM, LLP,
22

23 the Debtor has prepared the operating Budget reflecting the anticipated receipt of

24 revenues and operating expenses of the Debtor during the first 13 weeks of its Chapter

25 11 case. The Budget assumes that the Debtor will be able to use cash collateral

26
     consisting of proceeds of from the remittance of memberships, subscriptions and other
27
     online sales, as well as available cash on hand, during the first 13 weeks. The Budget is
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page8
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 8 of
                                             11
 1 attached hereto as Exhibit “A” and incorporated by this reference herein. The Debtor

 2 does expect to propose a budget of longer duration after it has had the opportunity to try

 3
     to negotiate the ongoing use of cash collateral with creditors Cathay Bank and Gary
 4
     Schofield, who are the only creditors who properly perfected their security interest in the
 5
     Debtor’s assets2.
 6
            22.     As set forth in the Budget, the Debtor anticipates that it will require up to
 7

 8 $99,930 for the funding of necessary expenses during the first three (3) weeks following

 9 the Petition Date. The critical expenses to be paid include web hosting services, other

10 critical online services, consultant expenses, payroll and associated taxes and insurance

11
     all as set forth in the Budget. The Debtor proposes during these same 3 weeks to pay
12
     Cathay Bank a weekly adequate protection payment of $3,750.00. The Debtor requires
13
     constant web hosting of its websites in order to deliver content to its subscribers. The
14

15 Debtor’s employees and consultants are needed to fulfill ongoing maintenance of the

16 websites to ensure that they run smoothly. Failure to meet these financial commitments

17 would result in the shutdown of the Debtor’s websites, cancellation of subscriptions and

18 eliminate all revenues.

19

20

21          2
              The remaining secured creditors Credibility Capital, Inc., BlueVine Capital, Inc.
     and the U.S. Small Business Administration each failed to properly perfect their security
22   interests in the Debtor’s assets due to filing their UCC-1 Financing Statements in the
23   State of California. The Debtor is a registered Delaware corporation and is also publicly
     registered with the California Secretary of State as a Delaware corporation. Pursuant to
24   Delaware Commercial Code §9-307(e), the location for perfecting a security interest of a
     registered organization organized under the law of that state is in that state, i.e.
25   Delaware. If necessary, the Debtor will bring an adversary proceeding to avoid those
     liens due to the failure of those creditors to properly perfect their respective security
26
     interests. Because their liens are avoidable as being unperfected and because their liens
27   are junior in priority to Cathay Bank and Gary Schofield, these secured creditors are
     wholly unsecured and not entitled to payment of adequate protection.
28
     DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
     OF CASH COLLATERAL                                                                         Page9
Case: 21-50660      Doc# 6-1     Filed: 05/12/21    Entered: 05/12/21 18:49:38       Page 9 of
                                             11
  1          23.     In addition to a weekly adequate protection payment, the Debtor also

  2 proposes to grant to Cathay Bank a replacement lien (the “Replacement Lien”) on all

  3
      property of the Debtor acquired after the commencement of this case of the same types
  4
      and description as the collateral securing Cathay Bank’s prepetition lien, if any, but
  5
      excluding claims for relief arising under the Bankruptcy Code including §§506(c), 544,
  6
      545, 548, 548 and 549. Such Replacement Lien shall have the same priority, validity and
  7

  8 extent as Cathay Bank’s prepetition lien, but shall be subordinate to the (i) compensation

  9 and expense reimbursement (other than for professional fees and expenses) allowed to a

 10 Trustee in any successor Chapter 7 case; (ii) fees payable to the U.S. Trustee pursuant

 11
      to 28 U.S.C. § 1930(a)(6); and (iii) the fees of the Debtor’s professionals in this case.
 12
             24.     The Replacement Lien shall be perfected by operation of law upon entry of
 13
      the orders by the Bankruptcy Court. Cathay Bank may but shall not be required to file or
 14

 15 record any financing statements or other documents in any jurisdiction or to take any

 16 other action in order to validate or perfect the Replacement Lien granted hereunder. The

 17 Court’s orders shall be deemed sufficient and conclusive evidence of the security interest

 18 and liens granted herein. If Cathay Bank shall, in its sole discretion, choose to file

 19
      financing statements or other documents, or otherwise confirm perfection of such security
 20
      interests and liens, Cathay Bank shall be authorized to effect such filings and all such
 21
      financing statements or similar documents shall be deemed to have been filed, recorded,
 22

 23 or made on the date of entry of the orders granting such Replacement Lien.

 24          25.     As additional adequate protection to Cathay Bank, the Debtor is also

 25 agreeable to reasonable reporting requirements.

 26

 27

 28
      DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
      OF CASH COLLATERAL                                                                         Page10
Case: 21-50660      Doc# 6-1     Filed: 05/12/21 Entered: 05/12/21 18:49:38          Page 10 of
                                              11
  1          Executed on May 12, 2021 at Santa Clara County, California. I declare under

  2 penalty of perjury that the foregoing is true and correct.

  3

  4
                                                          /s/ James Cao
  5                                                       James Cao
  6

  7

  8

  9

 10

 11

 12

 13

 14

 15

 16

 17

 18

 19

 20

 21

 22

 23

 24

 25

 26

 27

 28
      DECLARATION OF JAMES CAO IN SUPPORT OF MOTION FOR INTERIM AND FINAL ORDERS APPROVING USE
      OF CASH COLLATERAL                                                                         Page11
Case: 21-50660      Doc# 6-1     Filed: 05/12/21 Entered: 05/12/21 18:49:38          Page 11 of
                                              11
